DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 6, 7 and 10-14 are canceled by applicant.
In view of the amendment, previous 112(b) rejections on claims 1-6, 8, 9, 11, 12 and 15-17 and previous 112(d) rejection on claims 1, 6, 8, 9, 11, 12 and 15-17 are hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  (i) On line 8, applicant need to change “a cetyl phosphate;” to --- cetyl phosphate ---. (ii) On line 11, applicant need to change “ingredients” to --- the ingredients ---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  applicant need to delete “a” in front of “cetyl alcohol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Current claim language of claim 8 is stating that the personal care composition of claim 1 consists essentially of 0.2-1.4 wt.% of the emulsifier (only), whereas instant claim 1 also requires the presence of other cited components.  Thus, applicant need to change claim 8 to state --- The personal care composition of claim 1, wherein the emulsifier is present in the amount of from about 0.2 wt.% to about 1.4 wt.% based on the total weight of the personal care composition. ---.
For the same logic, applicant need to make the similar changes to instant claims 9 and 15-17 as well. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dierker (US 2008/0161418 A1) (with (i) Ratschow et al (US 2015/0290117 A1) (cited here merely to support the Examiner’s assertion that cocoglyceride is a fatty acid triglyceride); (ii) Geffroy et al (US 2013/0280197 A1) (cited here merely to support the Examiner’s assertion that cetearyl alcohol is a mixture of cetyl alcohol and stearyl alcohol); (iii) Trulux’s product data sheet for Emulgade PL 68/50 obtained from the internet website, https://trulux.com.au/emulgade-pl-68-50/; (cited here merely to support the Examiner’s assertion that EMULGADE PL 68/50 is a mixture of cetearyl glucoside and cetearyl alcohol); (iv) Ronen (US 2017/0281527) and Hood et al (US 2016/0206540 A1) (cited here merely to support the Examiner’s assertion that stearyl alcohol and cetearyl glucoside are known in the art as a viscosity modifier and a thickening agent, respectively); and (v) BASF UL PROSPECTORTR Product Datasheet obtained from the internet website, file:///C:/Users/slee2/Downloads/CUTINA_GMS_V.pdf (cited here merely to support the Examiner’s assertion that Cutine GMS-V is mainly used for the viscosity adjustment in cosmetic emulsions)).
In the table shown on pg.6, Dierker teaches a cosmetic composition (see the first composition in the table) containing 1.0 wt.% of cocoglyceride (instant emollient), 5.0 wt.% of caprylic/capric triglyceride (an emollient), 6.0 wt.% of diethyldecane (an emollient), 0.5 wt.% of potassium cetyl phosphate (instant emulsifier), 0.3 wt.% of carbomer (instant gelling agent) and water.
(i) With respect to instant limitation of about 3-6 wt.% of an emollient which is cocoglyceride, Dierker’s composition shown above contains 1.0 wt.% of cocoglyceride (instant emollient).  However, as evidenced by Ratschow et al ([0074]), cocoglyceride is a fatty acid triglyceride, and Dierker teaches a triglycerides of fatty acid among examples of its oil components/emollients that contribute to the further optimization of sensory properties of its cosmetic composition (see [0004], [0031] and [0033]; [0004] and [0031] indicate that Dierker is using the terms oil components and emollients interchangeably).  Furthermore, in [0031], Dierker teaches that its oil components can be present in the amount of 1-50 wt.% (preferably 5-15 wt.%).  Thus, it would have been obvious to one skilled in the art to use cocoglyceride (a fatty acid triglyceride) in the amount of 1-50 wt.% (preferably, 5-15 wt.%) in Dierker’s cosmetic composition shown above with a reasonable expectation of contributing to the further optimization of sensory properties of the cosmetic composition.  Dierker’s range of 1-50 wt.% (or 5-15 wt.%) overlaps with instant range of 3-6 wt.% for the amount of cocoglyceride, thus rendering instant range In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    
(ii) With respect to instant transitional language “consisting essentially of”, in addition to instant emollient (cocoglyceride), instant emulsifier (potassium cetyl phosphate), instant gelling agent (carbomer) and instant water, Dierker’s composition shown above also contains (a) caprylic/capric triglyceride (an emollient), diethyldecane (an emollient), (b) glycerol stearate, (c) glycerine and (d) dimethicone.  However, for the reasons explained below, the presence of those additional compounds in Dierker’s composition would not materially affect the basic and novel characteristic(s) of the claimed invention:  (a) Dierker’s Caprylic/capric triglyceride and diethyldecane are emollients, and applicant already use emollients in their invention and furthermore state (see the 2nd paragraph under “DEFINITIONS” on pg.5 of present specification) that the emollients can be mixtures of chemical compounds.  Thus, it is the Examiner’s position that the presence of additional emollients (such as Dierker’s caprylic/capric triglyceride and diethyldecane) would not materially affect the basic and novel characteristic(s) of the claimed invention; (b) Dierker’s glycerol stearate has a commercial product name Cutine GMS-V (see the table on pg.6), and as evidenced by BASF UL PROSPECTORTR Product Datasheet, it is known in the art that Cutine GMS-V has consistency-giving characteristics and is mainly used for the viscosity adjustment in cosmetic emulsions.  Besides, Dierker itself states ([0034]) that glycerol esters of higher fatty acids (such as glycerol stearate) are being used to improve the consistency of he presence of glycerol stearate (Cutine GMS-V) would not materially affect the basic and novel characteristic(s) of the claimed invention; (c) The glycerine used in Dierker’s composition is also used by applicant as a humectant (see pg.4, lines 10-11 of present specification; see also Tables 1, 2, 3 and 4).  Thus, the presence of glycerine would not materially affect the basic and novel characteristic(s) of the claimed invention; (d) The dimethicone used in Dierker’s composition is also used by applicant as an ingredient that helps create a barrier on the surface of the skin, and thus the presence of dimethicone would not materially affect the basic and novel characteristic(s) of the claimed invention.    
  (iii) With respect to instant 1.5-3% of an emollient wax, Dierker’s cosmetic composition discussed above contains 5.0 wt.% of Emulgade PL68/50 (a mixture of cetearyl glucoside and cetearyl alcohol).  As evidenced by Geffroy et al ([0107] and Trulux’s product data sheet for Emulgade PL 68/50 (see under “Description”) (and as also stated by Applicant themselves in their argument filed on September 30, 2020), Emulgade 68/50 is a 1:1 mixture of cetearyl glucoside and cetearyl alcohol, the cetearyl alcohol being a mixture of cetyl alcohol (instant emollient wax) and stearyl alcohol.  This means that Emulgade 68/50 is composed of 50% cetearyl glucoside and 50% of cetearyl alcohol (the cetearyl alcohol being a mixture of cetyl alcohol and stearyl alcohol).  Since there is 5 wt.% of Emulgade 68/50 present in Dierker’s first composition, this means that there are 2.5 wt.% of cetearyl glucoside and 2.5 wt.% of cetearyl alcohol present in Dierker’s first composition.  Furthermore, since cetearyl that the amount for the cetyl alcohol present in the mixture of cetyl alcohol and stearyl alcohol (as contained in Dierker’s 5.0 wt.% of Emulgade PL 68/50) would have to be greater than 0 wt.% and less than 2.5 wt.%.  Such range for the cetyl alcohol (instant emollient wax) overlaps with instant range of 1.5-3% for the emollient wax, thus rendering instant range prima facie obvious. In re Wertheim, supra (even though Emulgade PL 68/50 contains stearyl alcohol and cetearyl glucoside in addition to the cetyl alcohol (instant emollient wax), as evidenced by Ronen ([0100]) and  Hood et al ([1847]), stearyl alcohol and cetearyl glucoside (both of which are contained Dierker’s Emulgade 68/50)) are known in the art as a viscosity modifier and a thickening agent.  Since applicant also tries to control viscosity by using their gelling agent (see pg.6, lines 3-5 of present specification), and since a thickening agent is one of common additives used in cosmetic composition, it is the Examiner’s position that the presence of stearyl alcohol and cetearyl glucoside in Dierker’s Emulgade 68/50 would not materially affect the basic and novel characteristic(s) of the claimed invention).       
Thus, as explained above, Dierker teaches (or renders obvious) using (i) 1-50 wt.% of cocoglyceride (instant emollient), (ii) greater than 0 wt.% and less than 2.5 wt.% of cetyl alcohol (instant emollient wax), (iii) 0.5 wt.% of potassium cetyl phosphate (instant emulsifier), (iv) 0.3 wt.% of carbomer (instant gelling agent) and (v) water.  Therefore, for Dierker’s cosmetic composition discussed above, instant ratio (a) of the gelling agent/the emulsifier would be 0.6 (which lies within instant range of 0.5-1; instant ratio (b) of the gelling agent/the emollient would range 0.006-0.3 (which overlaps with instant range of 0.02-1, thus rendering instant range prima facie obvious); and instant ratio (c) of the wax/the emollient would be greater than 0 and less than 2.5 (which overlaps with instant range of less than or equal to 0.5, thus rendering instant range prima facie obvious).  Thus, Dierker renders obvious instant claims 1, 3, 5, 8, 15 and 16.
With respect to instant claims 9 and 17, as discussed above, Dierker’s cosmetic composition contains 0.3 wt.% of carbomer (instant gelling agent).  The amount 0.3 wt.% for the carbomer is very close to the lower end of instant ranges of 0.4-0.6% of claim 9 and instant range of 0.4-0.5% of claim 17 for amount the gelling agent, thus rendering instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Dierker’s teaching renders obvious instant claims 9 and 17. 
Response to Arguments
Applicant argue that none of the cited prior arts disclose the specific combination of features of claim 1 including the relative amounts of different ingredients and the ratios.  Applicant argue that Dierker is different from instant invention in that at least three different emollient components are required in Dierker whereas instant claim 1 requires a single emollient, wherein the emollient is cocoglyceride.  Applicant argue that instant invention achieves a desirable consumer experience (including preferred viscosity, stability and evacuation rates as well as desired firmness and slipperiness levels) without the need for multiple emollient components and that Dierker does not suggest that a pleasant consumer experience may be achieved without the use of three emulsifying components.  Applicant further argue that Dierker prefers using greater amounts of emollient than required by claim 1 and argue that they found that compositions comprising greater amounts of emollient exhibited an undesirable oily feeling.  Applicant then point to inventive examples 18-22 to argue that all the inventive examples passed panel-assessed sensorial evaluations of firmness, slipperiness and braking (dragging) and to argue that it is clear from the examples that instant combination of features is important in achieving the advantageous properties seen for the inventive examples.  Applicant then argue that Comparative examples 1 and 5 comprise the same ingredients and only differ in the amounts of gelling agent and emulsifier present, and yet the composition changes from very liquid with grains and a viscosity of 434 mPa in comparative example 1 to thick with a lot of grains and a viscosity of 14100 mPa in comparative example 5.  Applicant furthermore argue that comparative example 17 is similar to inventive composition but the amount of emollient wax exceeds the limit in claim 1 and the required ratio of wax to emollient is not satisfied and as the result, it is not suitable for consumers as its viscosity is too high and it only passes one of the three panel- assessed evaluations.  Applicant argue that in the absence of motivation from the cited documents and no indication that an effective composition would be achieved through the combination of features of claim 1, one skilled in the art would not have combined the features of claim 1 to achieve a personal care composition with the desirable properties shown in the inventive examples. 
The Examiner disagrees.  First of all, even if Dierker were requiring multiple emollients, instant claim 1 does NOT exclude the presence of additional emollients used in Dierker (i.e., emollients in addition to the presently claimed cocoglyceride) since instant claim language of claim 1 is not using a transitional phrase “consisting of” but using “consisting essentially of”.  As already explained above, applicant are already using an emollient in their invention and furthermore state that the emollients can be mixtures of chemical compounds.  Thus, it is the Examiner’s position that the presence of additional emollients (Dierker’s caprylic/capric triglyceride and diethyldecane) would not materially affect the basic and novel characteristic(s) of the claimed invention since those additional emollients and cocoglycoside (which is also an emollient) are being used for the same purpose (i.e., as emollients).  Secondly, even though applicant argue that compositions comprising greater amounts of the emollient than required by claim 1 exhibit an undesirable oily feeling, there is no comparative data in present specification which directly compares inventive examples and (comparative) examples, which are the same as the inventive examples except for greater amounts of the emollient.  Also, there is no comparative data that successfully shows the criticality of the claimed range of 3-6 wt.% for the amount of the emollient (cocoglyceride).  Thirdly, even though applicant argue that Comparative Examples 1 and 5 comprise the same ingredients and only different in the amounts of gelling agent and emulsifier present and yet the composition changes from very liquid with grains and a viscosity of 434 mPa in comparative example 1 to thick with a lot of grains and a viscosity of 14100 mPa in comparative example 5, such comparison is being made between two comparative examples (neither of the comparative examples represent instant invention – both amounts for emollient wax and amounts for emollient are outside of the claimed ranges), not between instant invention and a comparative invention.  Lastly, even though applicant argue that comparative example 17 is similar to inventive composition but the amount of emollient wax exceeds the limit in claim 1 and the required ratio of wax to emollient is not satisfied and as the result, it is not suitable for consumers as its viscosity is too high and it only passes one of the three panel- assessed evaluations, none of the Inventive Examples 18-22 and Comparative Example 17 can be compared directly (and fairly) to determine the effect of the amount of emollient wax because the variables other than the amount of emollient wax (i.e., amounts of gelling agent, emulsifier and emollient) are different between the inventive examples and Comparative Example 17.
For the reasons stated above, instant 103 rejection over Dierker still stands. 
It is to be noted that instant 103 rejection over Dierker can be overcome by changing “consisting essentially of” in instant claim 1 to --- consisting of ---.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 24, 2022